Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/03/2022 has been entered. Claims 1-2, 10-12, and 14-30 remain pending in the application.  Applicant’s amendments to the Claims  have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/13/2021. New grounds of rejection necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 21, 24, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aslund et al. (US 20160313317 A1). 
Regarding claim 1, Aslund teaches a molecule detecting apparatus (abstract)comprising: 
a fluorescent layer (Fig. 5, assay plate 510 comprising nanostructures 512) capable of emitting different fluorescence depending on a kind of a target molecule captured when being irradiated with light (paragraphs [0061] and [0063] teach the nanostructures include nanoparticles in contact with biomolecule capture species configured to bind to a biomolecule of interest; claim 1 recites that a plurality of biomolecule reporter species, when bound to the one or more biomolecules associated with the plurality of biomolecule capture species, is configured to emit at least one emission wavelength of radiation); and 
a photodetector (Fig. 5, element 540) capable of detecting fluorescence, 
wherein the photodetector includes an array of avalanche photodiodes (paragraph [0064] teaches multiple photodiodes, wherein the photodiode is an avalanche photodiode; “multiple photodiodes” is interpreted as an “array”) the array of avalanche photodiodes includes a first avalanche photodiode and a second avalanche photodiode, the first avalanche photodiode has first light receiving sensitivity, the second avalanche photodiode has second light receiving sensitivity, and the first light receiving sensitivity is different from the second light receiving sensitivity (paragraph [0064] teaches multiple photodetectors are included and that the different photodetectors each have a sensitivity to a different wavelength, which is interpreted as different light receiving sensitivities).
Note that the functional recitations that describe the fluorescent layer and photodetector are interpreted as an intended use of the claimed molecule detecting apparatus and are given patentable weight to the extent which effects the structure of the claimed 
Specifically note that limitations of the first and second photodiodes having “a first light receiving sensitivity” and a “second light receiving sensitivity” are interpreted as a functional limitation of the claimed molecule detecting apparatus and are given patentable weight to the extent which effects the structure of the claimed molecule detecting apparatus. A recitation of a functional limitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Regarding claim 21, Aslund teaches wherein the avalanche photodiodes capable of operating in Geiger mode.
Note that the functional recitations that describe the avalanche photodiode are interpreted as an intended use of the claimed molecule detecting apparatus and are given patentable weight to the extent which effects the structure of the claimed molecule detecting apparatus. The prior art structure is capable of performing the intended use.
Regarding claim 24, Aslund teaches a light source (Fig. 5, element 530) radiating the light for exciting the fluorescent layer.
Regarding claim 30, Aslund teaches wherein the first light receiving sensitivity is different from the second light receiving sensitivity because a first wavelength of a first light receiving sensitivity peak of the first light receiving sensitivity is different from a second wavelength of a second light receiving sensitivity peak of the second light receiving sensitivity (paragraph [0064] teaches multiple photodetectors are included and that the different .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aslund as applied to claim 1 above, and further in view of Vo-Dinh et al. (US 6197503 B1, hereinafter “Vo-Dinh”).
Regarding claim 2, while Aslund teaches the photodetectors may include optical filters to improve sensitivity to radiation emitted by reporter species bound to captive biomolecules (paragraph [0064]), Aslund fails to teach wherein an excitation light cut filter is provided between the fluorescent layer and the photodetector to be in contact with the fluorescent layer and the photodetector.
 Vo-Dinh teaches a molecule detecting apparatus (Fig. 1) comprising a fluorescent layer (106), an array of avalanche photodiodes (108; column 10, lines 25-30), and a light-emitting diode (column 3; lines 59-61). Vo-Dinh teaches an excitation light cut filter (Fig. 1, element 107) is provided between the fluorescent layer (106) and the photodetector (108) to be in contact with the fluorescent layer and the photodetector. Vo-Dinh teaches incident light is kept separate from emitted light (i.e. fluorescence) by using appropriate optical filters to block the incident light from the detector. 
Since Vo-Dinh detects fluorescence using an array of avalanche photodiodes, similar to Aslund, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund to incorporate the teachings of Vo-Dinh to provide an excitation light cut filter is provided between the fluorescent layer and the photodetector to be in contact with the fluorescent layer and the photodetector. Doing so would utilize known configurations of optical detection, as taught by Vo-Dinh, which would . 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aslund as applied to claim 1 above, and further in view of Roldan et al. (US 20110039281 A1).
Regarding claim 10, Aslund teaches that the fluorescent layer (interpreted as the assay plate 510 comprising nanostructures 512 in Fig. 5) comprises a substrate 514 and nanoparticles (paragraph [0061]), Aslund fails to explicitly teach wherein the fluorescent layer further contains a translucent polymer.
Roldan teaches a method of immunological analysis for detection in biological fluids of antibodies (abstract). Roldan teaches for tests based on multiple tests on fluid matrices, nanoparticles of polymeric compounds such as silicone are used (paragraph [0051]). 
Since Roldan teaches measuring analytes in fluid, similar to Aslund, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund to incorporate the teachings of Roldan to provide the fluorescent layer further containing a translucent polymer (i.e. silicone polymer). Doing so would utilize known structures of nanoparticles that would have a reasonable expectation of successfully allowing for multiple tests on fluids as taught by Roldan. 
Regarding claim 12, Aslund in view of Roldan teach wherein the translucent polymer includes a silicone polymer (see above claim 10; Roldan, paragraph [0051], teaches for tests based on multiple tests on fluid matrices, nanoparticles of polymeric compounds such as silicone are used).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aslund as applied to claim 1 above, and further in view of Natsuaki et al. (WO 2017094277 A1, hereinafter “Natsuaki”).
Regarding claim 14, Aslund fails to explicitly teach wherein the light receiving sensitivities are different from each other as impurity concentrations in the two light detecting elements are different from each other. 
Natsuaki teaches an avalanche photodiode (abstract) that improves the leakage current characteristics of the photodiode (paragraph [0006]). Natsuaki teaches that impurity concentration of the photodiode have a great influence on the sensitivity of the photodiode, wherein the impurity concentration is optimized so that the desired performance can be obtained (paragraph [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund to incorporate the teachings of Natsuaki to provide the light receiving sensitivities are different from each other as impurity concentrations in the two light detecting elements are different from each other. Doing so would utilize known methods to change the light receiving sensitivities of photodiodes that would have a reasonable expectation of successfully improving leakage current characteristics of the photodiodes and optimizing the apparatus as taught by Natsuaki. 
Regarding claim 15, Aslund fails to explicitly teach wherein the light receiving sensitivities are different from each other as depths of impurities in the two light detecting elements are different from each other.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund to incorporate the teachings of Natsuaki to provide the light receiving sensitivities are different from each other as depths of impurities in the two light detecting elements are different from each other. Doing so would utilize known methods to change the light receiving sensitivities of photodiodes that would have a reasonable expectation of successfully improving leakage current characteristics of the photodiodes and optimizing the apparatus as taught by Natsuaki.

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aslund as applied to claim 1 above and further in view of Natsuaki. 
Regarding claim 16, Aslund further teaches wherein 
the first avalanche photodiode includes a first semiconductor layer and a second semiconductor layer provided on the first semiconductor layer (paragraph [0064] teaches multiple photodiodes, wherein the photodiode is an avalanche photodiode, wherein one avalanche photodetector is interpreted as the first light detecting element. Avalanche photodetectors have a first semiconductor layer and a second semiconductor layer provided on the first semiconductor layer); and 

Natsuaki teaches an avalanche photodiode (abstract) that improves the leakage current characteristics of the photodiode (paragraph [0006]). Natsuaki teaches that impurity concentration of the photodiode have a great influence on the sensitivity of the photodiode, wherein the impurity concentration is optimized so that the desired performance can be obtained (paragraph [0096]). It would be appreciated by one of ordinary skill in the art that impurity concentration of a photodiode relates with a peak concentration of the photodiode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund to incorporate the teachings of Natsuaki to provide a peak concentration of the second semiconductor layer larger than a peak concentration of the fourth semiconductor layer. Doing so would utilize known methods to change the light receiving sensitivities of photodiodes that would have a reasonable expectation of successfully improving leakage current characteristics of the photodiodes and 
Regarding claim 17, Aslund in view of Natsuaki teach wherein the first semiconductor layer and the third semiconductor layer contain a first-conductivity type impurity, and the second semiconductor layer and the fourth semiconductor layer contain a second-conductivity type impurity (Aslund, paragraph [0064] teaches multiple photodiodes, wherein the photodiode is an avalanche photodiode, wherein one of ordinary skill in the art would appreciate that the photodiodes would comprise p-n junctions that have p-type and n-type materials, and wherein one ordinary skill in the art would appreciate that a semiconductor layer with a p-type material conductivity impurity is positioned on a semiconductor layer with an n-type material conductivity impurity).
Regarding claim 19, Aslund in view of Natsuaki teach wherein the photodetector further includes a third light detecting element including a fifth semiconductor layer and a sixth semiconductor layer provided on the fifth semiconductor layer (Aslund, paragraph [0064] teaches multiple photodiodes, wherein the photodiode is an avalanche photodiode, wherein one avalanche photodetector is interpreted as the third light detecting element. One of ordinary skill would appreciate that avalanche photodetectors have a fifth semiconductor layer and a sixth semiconductor layer provided on the fifth semiconductor layer). Aslund in view of Natsuaki fail to teach wherein a peak concentration of the fourth semiconductor layer is larger than a peak concentration of the sixth semiconductor layer.
Natsuaki teaches an avalanche photodiode (abstract) that improves the leakage current characteristics of the photodiode (paragraph [0006]). Natsuaki teaches that impurity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Aslund in view of Natsuaki to incorporate the teachings of Natsuaki to provide a peak concentration of the fourth semiconductor layer larger than a peak concentration of the sixth semiconductor layer. Doing so would utilize known methods to change the light receiving sensitivities of photodiodes that would have a reasonable expectation of successfully improving leakage current characteristics of the photodiodes and optimizing the apparatus as taught by Natsuaki, which would allow the apparatus to detect different fluorescence emitted from the fluorescent layer.
Regarding claim 20, Aslund in view of Natsuaki teach wherein the fifth semiconductor layer contains a first-conductivity type impurity, and the sixth semiconductor layer contains a second-conductivity type impurity (Aslund, paragraph [0064] teaches multiple photodiodes, wherein the photodiode is an avalanche photodiode, wherein one of ordinary skill in the art would appreciate the photodiode would comprise p-n junctions that have p-type and n-type materials, and wherein one ordinary skill in the art would appreciate that a semiconductor layer with a p-type material conductivity impurity, interpreted as the sixth semiconductor layer, is positioned on a semiconductor layer with an n-type material conductivity impurity, interpreted as the fifth semiconductor layer).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aslund in view of Natsuaki as applied to claim 16 above and further in view of Dautet et al. (US 8368159 B2, hereinafter “Dautet”).
Regarding claim 17,  if it determined that Aslund in view of Natsuaki fail to teach wherein the first semiconductor layer and the third semiconductor layer contain a first-conductivity type impurity, and the second semiconductor layer and the fourth semiconductor layer contain a second-conductivity type impurity, Dautet teaches an array of avalanche photodiode (abstract; Figs. 3E, 6, and 7) comprising a first semiconductor layer (312, “n-type”) and a second semiconductor layer (314, “p-type”) provided on the first semiconductor layer. Dautet teaches the first semiconductor layer contain a first-conductivity type impurity (column 7, lines 40-45, “n-type”; column 3, lines 44-53) and the second semiconductor layer contain a second-conductivity type impurity (column 7, lines 40-45, “p-type”; column 3, lines 44-53). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund in view of Natsuaki to incorporate the teachings of Dautet to provide the first semiconductor layer and the third semiconductor layer containing a first-conductivity type impurity, and the second semiconductor layer and the fourth semiconductor layer containing a second-conductivity type impurity. Doing so would utilize well-known structures of avalanche photodetectors that would have a reasonable expectation of successfully optimizing the performance of the apparatus.
Regarding claim 18, Aslund in view of Natsuaki fail to explicitly teach wherein a width of the second semiconductor layer is larger than a width of the first semiconductor layer, and a width of the fourth semiconductor layer is larger than a width of the third semiconductor layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund in view of Natsuaki to provide a width of the second semiconductor layer larger than a width of the first semiconductor layer, and a width of the fourth semiconductor layer larger than a width of the third semiconductor layer. Doing so would utilize well-known structures of avalanche photodetectors that would have a reasonable expectation of successfully optimizing the performance of the apparatus.
Regarding claim 20, if it determined that Aslund in view of Natsuaki fail to teach wherein the fifth semiconductor layer contains a first-conductivity type impurity, and the sixth semiconductor layer contains a second-conductivity type impurity, Dautet teaches an array of avalanche photodiode (abstract; Figs. 3E, 6, and 7) comprising a first semiconductor layer (312, “n-type”) and a second semiconductor layer (314, “p-type”) provided on the first semiconductor layer. Dautet teaches the first semiconductor layer contain a first-conductivity type impurity (column 7, lines 40-45, “n-type”; column 3, lines 44-53) and the second semiconductor layer contain a second-conductivity type impurity (column 7, lines 40-45, “p-type”; column 3, lines 44-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund in view of Natsuaki to incorporate the teachings of Dautet to provide the fifth semiconductor layer containing a first-conductivity type impurity, and the sixth semiconductor layer containing a second-conductivity type impurity. .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aslund as applied to claim 1 above.
Regarding claim 23, Aslund fails to explicitly teach wherein the fluorescent layer further contains a heating apparatus. 
Aslund teaches that incubating the one or more assay plates may also include maintaining the one or more assay plates at a predetermined temperature, electrochemical potential, or pH (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aslund to provide the fluorescent layer further contains a heating apparatus. Doing so would improve control of the assay plate during analysis, thus improving accuracy of analysis.

Allowable Subject Matter
Claims 11, 22, and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Aslund in view of Roldan fail to explicitly teach wherein a permeability of the translucent polymer to CO2, N2, O2, CH4, and H2 at room temperature is 10 x 10-1 (cm3(STP)cm/cm2 *s*cmHg) or more. 
A reference Leiner et al. (EP 0354204 A2) teaches an optical sensor for measuring pH (abstract; Fig. 2; paragraph [0025]) comprising a fluorescent layer (6, 7, 8) comprising fluorescent indicators (3) and a translucent polymer (element 7, “hydrogel layer” and element 8, “silicone-polycarbonate copolymer film”; paragraph [0027] teaches hydrogel layer 7 is pigmented with activated carbon, which is interpreted as a translucent polymer). Leiner teaches the translucent polymer is permeable to O2 and CO2 (paragraphs [0018],[0020]). 
However, since Aslund teaches analyzing biomolecules such as protein and enzymes (paragraph [0076]), one of ordinary skill in the art would not be motivated to modify Aslund to include Leiner’s teachings that are related to detecting pH to arrive at the claimed limitations. 
	None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of the claimed invention. Thus, claim 11 is deemed allowable.
Regarding claim 22, Aslund fails to teach wherein the fluorescent layer contains a metal organic framework having pores in nano order configured to accommodate gas molecules, and having a plurality of two-dimensional layered frameworks formed of a metal ion and a first ligand having a carboxyl group and the layered frameworks are crosslinked to each other by a second ligand having a pyridyl group, an imidazole group, or an amino group.
A reference Kreno et al. (Kreno et al., “Metal-Organic Framework Materials as Chemical Sensors”, 2011, Chemical Reviews, 112, p1105-1125. Hereinafter “Kreno”) teaches a review of metal organic framework materials as chemical sensors (title) wherein metal organic 
However, since Aslund teaches analyzing biomolecules such as protein and enzymes (paragraph [0076]), one of ordinary skill in the art would not be motivated to modify Aslund to include Kreno’s teachings that are related to detecting gases to arrive at the claimed limitations. 
	None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of the claimed invention. Thus, claim 22 is deemed allowable. Claims 25-29 are deemed allowable based on their dependency on claim 22.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 03/03/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aslund et al. (US 20160313317 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kralik et al. (US 20070121110 A1) teaches a chemical array reader (abstract) comprising two avalanche photodiodes (Fig. 1, elements 18,20; paragraph [0111]). Kralik teaches the detectors used in the system either a) have an inherent difference in their ability to detect .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797